DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 3, 5 and 21 are amended.
Claim 1-2 are previously canceled.
Claims 4-18, and 20 are withdrawn.
Claim 22 is newly added.
Claims 3, 19, 21, and 22 are presented for examination.


Response to Arguments
Applicant’s arguments filed in the amendment filed on 2/22/2021 have been fully considered but is moot in view of new ground of rejection.

Regarding applicant’s arguments that Zeng fails to disclose or suggest, transmits to the playback device information indicating the first playback position in the content. 
In response, the examiner respectfully points out that, Zeng par. 0017 discloses, chapter information 130 is embedded into multimedia data 128, data can be arranged in table format that identifies a particular time or time rage for each chapter break. par. 018 discloses processing multimedia data 128 for output to the display device 104, the display controller 108 can use the corresponding chapter information 130 to facilitate navigation through the represented multimedia content, therefore Zeng par. 0017 and 0018 clearly discloses sending chapter information to display device 104 to facilitate navigation through the represented multimedia content. Each chapter information indicates the start and end of each chapter break, therefore chapter information indicates the starting position of section of media content from where media can be played back such as skipping the chapter, i.e. to start at the specific position of media content     

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 21 is rejected under U.S.C. 103 as being unpatentable over Zeng (US 20110235993, in view of CHOI et al. (US 20150061971), hereinafter as CHOI.

Regarding claim 21, Zeng discloses, a control apparatus that is connected to a server device storing content and to a playback device, and controls playback of the content at the playback device (par. 0011-0013, fig. 1 discloses multimedia processing device (i.e. control apparatus), interface 106 (of the multimedia processing device) receives multimedia 118 from source, sources of multimedia contents, television provider, internet source (i.e. processing device connected to a server), processing device connected to display device 104. Par. 0009 discloses multimedia processing device can implement trickplay functions that allow a viewer to advance playback of the multimedia content based on the identified chapter breaks), the control apparatus comprising:
a receiver that receives the content from the server device (par. 0013 source interface 106 is configured to receive a multimedia stream 118 from a multimedia source);
an analyzer that process at least one of video and audio of the content received by the receiver to determine a position of a chapter in the content (par. 0017 discloses The chapter detection module 110 operates to identify chapter breaks in the multimedia content represented by the multimedia data 128 and to generate chapter information 130 specifying the location of the identified chapter breaks in the multimedia data 128); 
a determination component that determines a first playback position in the content based on the position of the chapter determined by the analyzer (par. 0018 discloses features of using chapter breaks information so that user can navigate through multimedia content to advance through chapters or skip commercial by omitting playback of chapters identified by chapter information as commercials, i.e. determining playback position in the content based on chapter information); and
an electric controller that transmits to the playback device information indicating the first playback position in the content (par. 0018 discloses display controller (i.e. electronic controller part of the intermediate device such as STB or DVR as disclosed in par. 0011 and fig. 1) outputs (i.e. transmits) the chapter information to the display device 104, where chapter information includes chapter breaks that can be played back by user input to start the playback at certain chapter or after the commercial break point, here the external display device 104 is a playback device that is capable of playing back content),
the controller transmitting to the server device a content request for requesting the server device to send the content to the control apparatus (par. 0013 discloses source (i.e. the server) being DVR or home media center, user providing user input as play command, i.e. controller of controlling device transmitting to the server device a request to get content to send the content to the control device),
the receiver receiving the content from the server device in response to the playback instruction from the control apparatus (par. 0013 discloses source (i.e. the server) being DVR or home media center, user providing user input as play command, par. 0014 discloses processing the incoming multimedia stream 118), and
the analyzer processing the at least one of the video and audio of the content that has been received in response to the controller transmitting the content request to determine the position of the chapter in the content in parallel to the playback device playing the content that has been received from the server device (par. 0017-0019 discloses the chapter detection module 110 identifies chapter breaks in the multimedia content and to generate chapter information 130 specifying the .
Zeng discloses, control device sending content request to source server, receiving content from source and analyzing received content from server for detecting position of chapters in the content while content is being played, however Zeng does not disclose, the controller apparatus receiving content in parallel to the playback device receiving the content from source without going through the control apparatus in response to the playback device transmitting a content request of the contents to the server device when the playback device receivers the playback instruction from the control apparatus.
CHOI discloses, the controller apparatus receiving content in parallel to the playback device receiving the content from source without going through the control apparatus in response to the playback device transmitting a content request of the contents to the server device when the playback device receives the playback instruction from the control apparatus (par. 0063 discloses synchronizing content between some of the devices, par. 0067 discloses master 110 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teaching of Zeng, with teaching of control receiving content in parallel to playback device receiving content from server without going through the control device in response to the playback device transmitting a content request of the contents to the server device when playback device receives playback instruction from the control apparatus, as taught by CHOI, to control the content being played at playback device (See, CHOI 0012).


Claim 19 is rejected under U.S.C. 103 as being unpatentable over Zeng (US 20110235993, in view of CHOI et al. (US 20150061971), hereinafter as CHOI, in further view of Hiroi et al. (US 20130232528), hereinafter as Hiroi.

Regarding claim 19, The control apparatus according to claim 21, 
Zeng in view of Choi does not disclose, wherein the control apparatus functions as a digital media controller that conforms to DLNA (Digital Living Network Alliance) guidelines.
Hiroi discloses, wherein the control apparatus functions as a digital media controller that conforms to DLNA (Digital Living Network Alliance) guidelines (Par. 0054 discloses, the information processing apparatus 10 also has functions of a digital media player (DMP) and a digital media controller (DMC) conforming to the DLNA (Digital Living Network Alliance) guideline).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeng in view of Choi, by teaching of control apparatus functions as s controller that conforms to DLNA, to use sharing method and the reproduction method of content in a home network environment (see Hiroi, par. 0044-0045). 

Claim 22 is rejected under U.S.C. 103 as being unpatentable over Zeng (US 20110235993, in view of CHOI et al. (US 20150061971), hereinafter as CHOI, in further view of Saito et al. (US 20090237569), hereinafter as Saito.

Regarding claim 22, The control apparatus according to claim 21, 
Zeng further discloses, wherein the analyzer process the at least one of video and audio of the content received by the receiver to determine periodic positions of chapters at a predetermined time interval (par. 0017 discloses -0019 discloses chapter detection module operates to identify chapter breaks in the 
Zeng in view of Choi does not disclose, determining position of chapters at a predetermined time interval. 
Saito discloses, determining position of chapters at a predetermined time interval (par. 0122 fig. 7, claim 12, discloses repeating scene change detection each GOP in direction of time axis, i.e. detecting position of scene at predetermined time period). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeng in view of Choi, by teaching of determining position of chapters at a predetermined time interval, to use sharing method and the reproduction method of content in a home network environment, to avoid erroneously detect the chapter or scene change, see Saito par. 0122. 
 
Allowable Subject Matter
Claim 3 is allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423